Citation Nr: 0915015	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2001, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO increased the 
evaluation of the Veteran's left knee disability to 40 
percent disabling, effective July 1994, which increased the 
Veteran's combined disability evaluation to 70 percent 
disabling, effective July 1994.

2.  The medical evidence of record in May 1998 did not reveal 
that the Veteran's left knee disability precluded him from 
securing or following a substantially gainful employment.

3.  The Veteran did not seek entitlement to TDIU until his 
clam was received by VA on October 22, 2001.  There is no 
medical evidence, during the year prior to October 22, 2001, 
showing that the Veteran's left knee disability precluded him 
from securing or following substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than October 22, 2001, for the 
grant of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's TDIU claim arises from his disagreement with 
the effective date following the grant of TDIU.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion 
of VA's duties to notify and assist is necessary.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Board notes that a TDIU is an award of increased 
compensation.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  A 
TDIU may be assigned where the schedular rating is less than 
total if a Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).  

The Veteran seeks an earlier effective date for the grant of 
TDIU.  The Veteran contends that the medical evidence reveals 
that he has been unemployable since his first claim for 
benefits was submitted in January 1987 and, therefore, TDIU 
is warranted from that date.

In a rating decision, issued by the RO in May 1998, the 
Veteran was awarded an evaluation of 40 percent disabling, 
effective July 1994, for internal derangement of the left 
knee with traumatic arthritis.  This increase in evaluation 
increased the Veteran's combined evaluation for all service-
connected disabilities to 70 percent disabling, effective 
July 1994.

Of record at the time of the May 1998 rating decision were 
statements of Dr. C.K., dated in November 1986 and January 
1987, indicating that the Veteran's left knee disability 
precluded him from his employment as a traveling salesman 
with the Juvenile Shoe Corporation.  The physician reported 
that the Veteran was unable to perform this job because the 
required activities of repetitive kneeling, lifting heavy 
sample cases, and carrying these cases for considerable 
distances aggravated the Veteran's left knee condition.  
However, the physician did not indicate that the Veteran was 
unable to follow a substantially gainful occupation.

In the report of a private examination, dated in October 
1986, Dr. M.B. reported that the Veteran could not continue 
with his prior occupation which was listed as working at the 
Juvenile Shoe Corporation of America.  The physician 
indicated that this was due in part to the Veteran's 
neurological condition and the Veteran's left knee disorder.  
However, the examiner did not indicate that the Veteran was 
unable to follow a substantially gainful occupation solely 
due to his service-connected disorders.

In addition, in a letter submitted by Dr. B.M., the Veteran 
was reported to going to have trouble lifting heavy bags 
associated with shoe sales due to his left side neurological 
condition and left knee disorder.  However, the physician did 
not indicate that the Veteran was unable to follow a 
substantially gainful occupation.

The Board notes that where a Veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Norris v. West, 12 Vet. App. 413 
(1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The May 1998 rating decision and subsequent rating decisions, 
prior to the June 2002 rating decision granting TDIU based 
upon a claim for TDIU received by VA on October 22, 2001, did 
not consider whether the Veteran was entitled to TDIU.  
However, the Board notes that the Veteran's post-service 
medical records do not reveal, at any time prior to October 
22, 2001, that the Veteran was unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

In light of the evidence, the Board finds that entitlement to 
an effective date earlier than October 22, 2001 for the grant 
of TDIU is not warranted.  The Board acknowledges that the 
Veteran has met the schedular, numerical, criteria for the 
award of TDIU since July 1994, the effective date of the 
Veteran's award of an evaluation of 40 percent disabling for 
a left knee disorder and a combined evaluation of 70 percent 
disabling.  The Board acknowledges that the medical evidence 
of record in May 1998, the date of the rating decision that 
awarded the Veteran an increased evaluation for his left knee 
disability, included statements from Drs. C.K., M.B., and 
B.M. that indicated that the Veteran could no longer work as 
a salesman for the Juvenile Shoe Corporation.  The Board 
further acknowledges that the RO did not consider whether the 
Veteran was entitled to the award of TDIU in its May 1998 
rating decision pursuant to Roberson and Norris, supra.  
However, there is no competent medical evidence of record 
prior to October 22, 2001 that the Veteran was unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  As noted above, 
the effective date of a TDIU may not been earlier than the 
date of the claim unless there is factually ascertainable 
evidence, within the year prior to the claim, of an increase 
in the severity of the Veteran's condition.  In this case, as 
there is no competent medical evidence prior to October 22, 
2001 that the Veteran's service-connected conditions 
prohibited the Veteran from securing and following a 
substantially gainful occupation there is no entitlement to 
TDIU prior to October 22, 2001 and, therefore, entitlement to 
an effective date earlier than October 22, 2001, for the 
grant of a TDIU must be denied.



ORDER

Entitlement to an effective date earlier than October 22, 
2001, for the grant of a total disability evaluation based on 
individual unemployability (TDIU), is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


